Citation Nr: 1728252	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-06 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to reinstatement of nonservice-connected pension benefits from March 20, 2007 through April 3, 2007 that were withheld due to fugitive felon status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1973 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Center in Milwaukee, Wisconsin, which stopped pension payments effective March 20, 2007 due to fugitive status (later resumed effective April 3, 2007). 

The Veteran did not report for a February 2016 Board videoconference hearing, without good cause or request to reschedule, and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2016). 

In April 2016, the Board remanded the claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim concerns the fact of whether the Veteran was properly designated as a fugitive felon in March 2007, due to what is officially listed as a warrant for his arrest, the warrant ultimately being recalled in early April 2007.

The Board previously remanded the claim to confirm whether the Veteran had been charged with a felony under Ohio law in the original criminal matter, by obtaining the indictment and/or other charging documents (listing more information than just the title of alleged offense).  The AOJ determined that the Veteran was charged with a felony, however the indictment and charging documents were not obtained.  

The Veteran's representative contends that the Veteran was "on bail" during the relevant period and that "bail is not flight."  

The implementing regulation governing pensions for fugitive felons, under 38 C.F.R. § 3.666 (e) (2016), provides that: (1) Pension is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon; (2) the term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666 (e)(3).

The statute barring Veterans from receiving VA benefits while they are "fugitive felons," does not require an adjudication of guilt or knowledge of the outstanding arrest warrant.  Mountford v. Shinseki, 24 Vet. App. 443 (2011). 

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant. See M21-1 Manual Rewrite (MR) Part X, Chapter 16, Topic 1, Block c.  In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation. These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: [a] judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up until the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the date it is recalled, dismissed, or quashed, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1, Pt. X, Ch. 16.2 (f).

Despite the development undertaken pursuant to the Board's prior remand, the nature of the arrest warrant and whether there is a NCIC code indicating flight or a probation or parole violation remains unclear, as does whether the Veteran was on bail during the relevant period.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file a copy of the warrant issued by the Court of Common Pleas, Cuyahoga County, State of Ohio, for the Veteran in March 2007, as well as any other information (to specifically include any NCIC offense code) reflecting the nature of the arrest warrant and the actions the Veteran may have taken upon becoming aware of the arrest warrant, as well as any information as to whether the Veteran was on bail during the March 20, 2007 to April 3, 2007 period.

2.  Readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




